                  Case 3:18-ap-00064-JAF       Doc 36      Filed 06/03/19      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


 In re:                                                   Case No. 3:16-bk-02230-PMG

 RMS TITANIC, INC., et al., 1                             Chapter 11 (Jointly Administered)

              Debtors.



 MARK C. HEALY of Michael Moecker &                        Adv. Case No. 3:18-ap-00064-PMG
 Associates, Inc. in his capacity as Court-
 Appointed Responsible Person,

              Plaintiff,

 v.

 MARK A. SELLERS, DOUGLAS
 BANKER, RICHARD KRANIAK, JACK H.
 JACOBS, DAOPING BAO, SELLERS
 CAPITAL, LLC, and SELLERS CAPITAL
 MASTER FUND, LTD.,

              Defendants.


                     NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

          Please take notice that the undersigned appears in the above-captioned case on behalf of

Defendants Douglas Banker and Richard Kraniak pursuant to section 9010(b) of the Federal Rules

of Bankruptcy Procedure, and requests that all notices and pleadings given or required to be given

in this adversary proceeding and copies of all papers served or required to be given in this


          The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
          1

identification number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier
Exhibitions Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier
Exhibitions International, LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising,
LLC (3867); and Dinosaurs Unearthed Corp. (7309). The Debtors’ service address is 3045 Kingston Court,
Suite I, Peachtree Corners, Georgia 30071.


MIA 31423411v1
                 Case 3:18-ap-00064-JAF      Doc 36     Filed 06/03/19     Page 2 of 3



adversary proceeding be given and served at the addresses, telephone, facsimile numbers, and

email addresses set forth below:

                   Cristina B. Rodriguez, Esq.
                   Lewis F. Murphy, Esq.
                   STROOCK & STROOCK & LAVAN, LLP
                   200 S. Biscayne Blvd., Suite 3100
                   Miami, Florida 33131
                   Tel. (305) 789-9354
                   Fax. (305) 789-9302
                   Email: cbrodriguez@stroock.com
                           lmurphy@stroock.com
                           cfernandez@stroock.com

The foregoing request includes, without limitation, all notices referred to in Fed. R. Bankr. P. 9007,

as well as notice of any orders, applications, complaints, demands, hearings, motions, petitions,

pleadings or requests, and any other documents brought before the Court in this case, whether

formal or informal, whether written or oral, and whether transmitted or conveyed by mail, hand

delivery, telephone, telegraph, facsimile, e-mail, or otherwise.


 Dated: June 3, 2019                                STROOCK & STROOCK & LAVAN LLP

                                                       /s/ Cristina B. Rodriguez
                                                    Cristina B. Rodriguez (Fla. Bar No. 639982)
                                                    Lewis F. Murphy (Fla. Bar No. 308455)
                                                    200 S. Biscayne Blvd., Suite 3100
                                                    Miami, Florida 33131
                                                    Tel. (305) 789-9354
                                                    Fax. (305) 789-9302
                                                    cbrodriguez@stroock.com
                                                    lmurphy@stroock.com
                                                    cfernandez@stroock.com

                                                    Counsel for Defendants Douglas Banker and
                                                    Richard Kraniak




MIA 31423411v1
                 Case 3:18-ap-00064-JAF   Doc 36   Filed 06/03/19   Page 3 of 3




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on June 3, 2019, a true and correct copy of the Notice of

Appearance and Request for Notice was served on the persons and entities receiving CM/ECF

notice in the above-captioned case.


 Dated: June 3, 2019                           STROOCK & STROOCK & LAVAN LLP

                                                  /s/ Cristina B. Rodriguez
                                               Cristina B. Rodriguez (Fla. Bar No. 639982)
                                               Lewis F. Murphy (Fla. Bar No. 308455)
                                               200 S. Biscayne Blvd., Suite 3100
                                               Miami, Florida 33131
                                               Tel. (305) 789-9354
                                               Fax. (305) 789-9302
                                               cbrodriguez@stroock.com
                                               lmurphy@stroock.com
                                               cfernandez@stroock.com

                                               Counsel for Defendants Douglas Banker and
                                               Richard Kraniak




MIA 31423411v1
